DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Comments

The ‘frequency range’ of the speaker elements as used in the claims is drawn to the frequency response of the equalizer or filters used to process the audio signals before they are driven out to the respective speakers.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	 


Claim 1,12, and the respective depending claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As per claim 1, it is not clear how to distinguish between the claimed digital signal processor and the processing unit as recited.  Further it is not clear how multiple processing units would be configured to perform the recited steps.

As per claim 12, it is not clear how to discern the 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following claims, including 1-5,8-13,17,20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Strub (US 20140177846 A1).
As per claim 1, Strub discloses a sound system, the sound system comprising:

-    a first speaker element 120 (fig. 1),

-    a second speaker element 114 (fig. 1),



   at least one processing unit 212, wherein

   	the first and second speaker elements have at least partially overlapping frequency ranges (the ranges defined by the crossover filter are partially overlapping at least at the crossover point.  For reference, the examiner notes the well known description of a crossover filter as shown at https://en.wikipedia.org/wiki/Audio_crossover), as such the frequency ranges of the speakers overlap at least near the crossover point

    	the first speaker element is configured to produce a response within at least one first operating band defined within the frequency range of the first speaker element (each speaker is by nature of being a speaker, configured to produce a response within at least one first operating band of the crossover filter, where the audible band is the group of audible frequencies allowed by a crossover filter to a respective speaker), and
 the second speaker element is configured to produce a response within at least one second operating band defined within the frequency range of the second speaker element (each speaker is by nature of being a speaker, configured to produce a response within at least one first operating band of the crossover filter, where the audible band is the group of audible frequencies allowed by a crossover filter to a respective speaker), and
wherein the overall response of the sound system at a first location is comprised of the response of the first speaker element within the first operating band and the response of the second speaker element within the second operating band (the speakers are in the same environment as shown in fig. 4, outputting respective operating bands, where their respective outputs contribute to the overall response of the sound system at a first location at element 108);

Wherein the at least one processing unit is configured to:
cause the response of the first speaker element to be measured in a first measurement (step 1906 in fig. 19, pinging the individual speakers includes the first speaker element, and the feedback of the first speaker element comprises a first measurement), 
cause the response of the second speaker element to be measured in a second measurement (the step 1906, pinging the individual speakers includes the first speaker element, and the feedback of the second speaker element comprises a second measurement),
analyze said measured first and second responses (step 1908, using the feedback)
define the first operating band and the second operating band responsive to a determination based on the analysis (step 1906, adjusting the filters, where the filters can comprise a crossover filter as per para. 50 and step 2022 of fig. 20).

As per claim 12, the system of the claim 1 rejection performs a method of improving a quality of a response of a sound system, the method comprising:

-    measuring at a first location (the location of the microphone 108 in fig. 4) a response of a first speaker to obtain a first response (first measurement, claim 1 rejection),

-    measuring at the first location a response of a second speaker to obtain a second response (second measurement, claim 1 rejection),

-    analyzing the first and second responses (as per the claim 1 rejection),

-    based at least partly on the analysis dividing the frequency range of the first and second response into operating bands (the first and second operating bands as per the claim 1 rejection),



-    based at least partly on the assigning, generating a first set of filters for the first speaker and a second set of filters for the second speaker (the crossover filter 2022 adjusted by the calibration process in fig. 19, noting step 1910 allows for sets of filters to be generated via additional defined locations for each speaker), and

-    providing the first set of filters to the first speaker and the second set of filters to the second speaker in order to implement an overall sound system response (the calibrated crossover filter stage 2022 in fig. 19 filtering audio that is then provided to the speakers shown in fig. 4 is providing a set of filters to the first and second speakers).

As per claim 20, the processor based system/method of the claim 1 and 12 rejections requires a non-transitory computer readable medium configured to cause a method of improving a quality of a response of a sound system to be performed, the method comprising:

-    measuring at a first location a response of a first speaker to obtain a first response (as per the claim 1 and 12 rejections),

-    measuring at the first location a response of a second speaker to obtain a second response(as per the claim 1 and 12 rejections),

-    analyzing the first and second responses (as per the claim 1 and 12 rejections),



-    based at least partly on the analysis, assigning the first speaker or the second speaker to each operating band (as per the claim 1 and 12 rejections),

-    based at least partly on the assigning, generating a first set of filters for the first speaker and a second set of filters for the second speaker (as per the claim 1 and 12 rejections), and

-    providing the first set of filters to the first speaker and the second set of filters to the second speaker in order to implement an overall sound system response (as per the claim 1 and 12 rejections).


As per claims 2,13, the system of claim 1, where the analysis comprises locating notches and calculating a solution to minimize located notches within the overall system response (para. 7, the system sets up equalization parameters for the speaker elements as per para. 73, based on a room calibration microphone, where equalizing the room by definition comprises locating peak/valleys/notches and minimizing/equalizing them.

As per claim 3, where the overall system response is comprised of the first, second and third and fourth operating bands (each of at least 4 speakers 110,112,114,116,118,120   in fig. 4 comprises a respective operating bands defined by each speaker’s crossover filter, where each operating band contributes to the overall response since they are all in the same environment.

As per claim 4, the system of claim 1 further comprising a third speaker element having a third response at the first location and wherein the third speaker element is configured to produce 

As per claim 5, the system of claim 1, further comprising the speaker elements comprised in active loudspeakers (the system 200 can transmit to wireless loudspeakers which must be active since they are not wired to device 200).
As per claim 8, the system as per claim 1, where at least some of the speaker elements are at least one of woofers and tweeters (as per para. 71, the subwoofer, and para. 50, the high frequency information sent to speakers means those speakers are tweeters).

As per claim 9, the system of claim 1 where at least one speaker element is configured to operate in at least two operating bands to form the overall response of the system (the speaker element operates in a first operating band based on the first cross over filter at a first position as per 1906 and 1908 in fig. 19 and then operates in another operating band after the calibration is performed on that speaker element in another position as per step 19010).

As per claim 10, the system of claim 1, where equalization is used to fit responses of individual speaker elements to a magnitude target of the overall system response (the calibration can be used for levels/magnitudes via 2018 and 2024 in fig. 20, such that in para. 36, the sonic spatial map and target positions output to appear from the left, right, front, rear, above and below a user or listener, where the desired level in order to accomplish such is the magnitude target of the overall system response).

As per claim 11,the system of claim 1, where all-pass equalizer parameters (the parameters defining the crossover filters 2022 fig. 20) and group delay (2020) are optimized (the 

As per claim 14, the method of claim 12 where the response of at least one speaker is used in at least two operating bands to form the overall response of the system (the speakers can be calibrated for multiple different operating bands at multiple different locations as per step 1910 in fig. 19, additionally, a crossover band defined by the crossover filter as per the claim 1 rejection can also comprise any number of additional operating bands contained within the band defined by the crossover filter because there are multiple frequencies in the operating bands of the crossover fitler).

As per claim 17, the frequency range is divided between 2 and 20 frequency bands (the high and low filters as part of the crossover filter for the following speakers (from para. 50): only relatively mid- and high frequency information is directed to, for example, a top center front 118 and top center rear 120 speaker shown in FIG. 1, or so that only the low frequency content from all channels is directed to a subwoofer speaker)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 6,7,16,18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Strub (US 20140177846 A1) as applied to claims 1 and 4,12,.

As per claims 6, Strub specifies that the system of claim 4, (para. 71): “According to other example embodiments, the number and physical layout of speakers can vary within the environment 400,”.  However Strub does not specify the first, second and third elements disclosed within a single enclosure.
The examiner takes official notice it is well known in the art that speakers/drivers can be implemented in many form factors including well known soundbars which comprise a single enclosure to hold multiple speakers as applied to the front/center speakers.

As per claim 7, it is rejected as per the claim 6 rejection, where the 110 and 12 are implemented in a sound bar, with 110 as the first speaker element, and then speakers 114 and 120 are located in separate enclosures because they are in surround positions as described in para. 71.

As per claim 16, Strub discloses the use of filters as per the above rejections, but does not specify the type of filters used including parametric shelving filters.  The examiner takes official notice it is well known in the art to implement parametric shelving filters for the purpose of using a well known and effective filter type to implement the disclosed filters.

As per claim 18, Strub discloses adaptable operating bands of a crossover filter based on analog signals and actual speaker locations in an environment.  It would have been obvious to one skilled in the art that the speakers could be moved around and the operating bands could adapt to the moved location of the each speaker.  It would have been obvious to one skilled in the art to design the system to adapt the operating bands for a given system in a given environment, including those configurations where one operating band overlaps another operating band by 30 or less percent for the purpose of responding to the particular setup and environment.

The following claims 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Strub (US 20140177846 A1) as applied to claim 12 and further in view of Kerdranvat et al (US 20170257722 A1).

As per claim 19, the method of claim 12, where Strub discloses a calibration microphone but does not specify the at least one set of filters is stored within the enclosure of a speaker element and on a remote server.
Kerdranvat discloses a speaker calibration system and teaches that operating parameters can be determined via calibration device 100 and then transmitted to device 120 which requires a housing/enclosure which is an enclosure of a speaker element, as such the parameters are stored within said enclosure and on a remote server/calibration device 100 (fig. 2a) (para. 41: In step 380, the captured signal is analysed to determine the signal levels. This operation is detailed in the description of FIG. 5C. In step 390, the calibration device 100 provides to the audio processing device 120 the calibration parameters at least comprising the delay and gain adjustments to be applied to each loudspeaker).  Kerdranvat teaches that this device can also be a smartphone (para. 9).  It would have been obvious to one skilled in the art to implement the calibration device/server of Kerdranvat as the calibration microphone of Strub for the purpose of allowing a smartphone to be used and thus increasing the functionality of the calibration device. when implemented, the parameters stored in the calibration device/server are then transferred to and stored in the enclosure/housing of speaker element 200 in Fig. 2 of Strub.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 23, 2003